UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 12, 2014 ZIONS BANCORPORATION (Exact name of registrant as specified in its charter) UTAH 001-12307 87-0227400 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) ONE SOUTH MAIN, 15th FLOOR, SALT LAKE CITY, UTAH (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 801-524-4787 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) ITEM 7.01 Regulation FD Disclosure On February 12, 2014, Zions Bancorporation (“Zions”) announced that it had completed the sale of the collateralized debt obligation securities ("CDOs") that it identified for sale as of December 31, 2013. At December 31, the securities had a total par value of $631 million and an amortized cost of $282 million. Zions realized total proceeds from the sale of such securities of $347 million, thus resulting in realized first quarter pre-tax gains of $65 million. On February 12, Zions issued a press release with respect to these matters, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibit is furnished as part of this current report on Form 8-K: Exhibit 99.1 – Zions Bancorporation press releaseannouncing the sale of the collarteralized debtobligation securities ("CDOs")that it identified for sale as of December 31, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZIONS BANCORPORATION Date: February 13, 2014 By: /s/ THOMAS E. LAURSEN Name: Thomas E. Laursen Title: EVP, General Counsel
